Citation Nr: 1316699	
Decision Date: 05/22/13    Archive Date: 05/31/13

DOCKET NO.  10-03 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for furuncles (boils).

2.  Entitlement to service connection for furuncles (boils).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel




INTRODUCTION

The Veteran had active service from August 1954 to May 1958. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Jurisdiction of the appeal has since transferred to the Detroit, Michigan, RO.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for furuncles (boils) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In January 1973 an RO notified the Veteran of a December 1972 rating action denying the claim of service connection for boils, timely appellate review was not perfected, and the determination became final.

2.  Evidence added to the record since the December 1972 rating action relates to unestablished facts necessary to substantiate the claim and raises the possibility of substantiating the claim.


CONCLUSION OF LAW

Evidence added to the record since the December 1972 rating decision, denying service connection for boils, is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants reopening the claim of entitlement to service connection for furuncles (boils) and remanding it for further development.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

The RO denied the Veteran's initial service connection claims for boils in December 1972.  At this time, the record contained service treatment records (STRs), private treatment records, and a December 1972 VA examination report.  The RO concluded that there was no present disability related to furuncles.  The Veteran did not file a timely notice of disagreement with this determination, and no additional evidence pertinent to the issue was physically associated with the claims folder within one year of the rating decision.  See Bond, 659 F.3d at 1367-8; Buie, 24 Vet. App. at 251-52; 38 C.F.R. § 3.156(b).  Therefore, the rating became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.201, 20.302 (2012).   

The Veteran wrote on his January 2010 VA Form 9 that his military records could not be located when his claim was denied in December 1972.  However, the Board notes that the discussion in the December 1972 rating decision shows that the service treatment records were reviewed.  Therefore, the December 1972 rating decision will not be reconsidered based on missing service department records being associated with the claims file.  See 38 C.F.R. § 3.156(c).

The December 1972 rating decision is the last and only final decision of record.  The claim decided therein is not subject to revision on the same factual basis.  38 U.S.C.A. § 7104 (West 2002).  In order to reopen the claim, the Veteran must present or secure new and material evidence with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

The service treatment records show that the Veteran was treated for furuncles several times beginning on October 1956 on various parts of his body.  Post-service private treatment records show that in September 1969 the Veteran was treated for a boil.  Private treatment records further show that in November 1971 the Veteran was treated for an oral abscess.  The Veteran's sister wrote in an October 1972 statement that the Veteran suffered from boils that kept coming back.  At the December 1972 VA examination no furuncles were present.  Areas of the arms, back and thighs were suggestive of folliculitis, and there were more suggestive scars on the lower back and right thigh.  The diagnosis was furunculosis by history.
 
Various pieces of evidence have been added to the record since the December 1972 rating decision denying the claim of service connection for boils.  Private treatment records from August 2002 to April 2005 show that the Veteran had multiple irritated seborrheic keratosis on his chest and back.  The Veteran submitted photographs of himself in July 2007 that purportedly show boils, and he stated that the boils came and went.  

The Veteran had a VA examination in May 2008 at which he reported surgery for a pilonidal cyst in 1979, and he reported a current small boil/cyst on the abdomen.  There was no history of other skin lesions or lipomas or history of cysts in the area of the scrotum.  On examination of the skin there was no evidence of any subcutaneous swelling, lipomas or cystic lesions except for a tiny, slightly erythematous follicular lesion above the umbilical area that was like an insect bite and was healing.  There were no other cysts noted, and there was a well healed surgical incisional scar over the pilonidal area measuring two and a half inches in length with slight cicatrization of the lower part of the scar.  The scar did not have tenderness, and no drainage was noted in that area.  The diagnosis was status post-surgery for pilonidal cyst reportedly done in 1979, a history of lancing a boil between the legs in 1955 and lancing of boils on the back with no scars, and a small, healing follicular/cystic lesion of the supra umbilical area that looked like a healing lesion from an insect bite.  No opinion was provided on etiology.

In September 2008 an individual who served with the Veteran wrote that he knows that the Veteran was hospitalized several times in Otsu and Osaka, Japan due to boils.  Surgery was performed but the boils continued to return. 

A private physician wrote in November 2008 that he had been the Veteran's attending physician for several years and had treated him for abscesses on his back, abdomen and head. 

The Board finds the newly submitted documents to be new and material, within the meaning of 38 C.F.R. § 3.156(a), and the service connection claim is reopened.  See Shade, 24 Vet. App. at 117.  Specifically, the new evidences suggests that the Veteran had boils during service and continues to have them.  Such evidence is presumed credible for the purposes of determining whether the evidence is new and material.  Therefore, the additional evidence is both new and material, and the claim for service connection for furuncles (boils) is reopened.




ORDER

New and material evidence having been submitted, the claim for service connection for furuncles (boils) is reopened, and to this extent only the appeal is granted.


REMAND

Once VA undertakes the effort to provide an examination, it must obtain a fully adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The May 2008 VA examiner did not have the opportunity to review the claims file.  Therefore, the examination report did not contain thorough discussion of the Veteran's history of boils.  Further, the Veteran should be afforded a new VA examination during a period of flare-ups of his boils, if possible.  Although the Board acknowledges that as a practical matter, this is often difficult to accomplish, such an attempt should at least be made.  See Ardison v. Brown, 6 Vet. App. 405, 408 (1994) (where the claim is for a disorder which is cyclical in the manifestation of its symptoms, the examination must be conducted during an active stage of the disease.); see also Voerth v. West, 13 Vet. App. 117, 123 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO should contact the Veteran and ask him to identify all sources of VA and non-VA treatment for his furuncles (boils).  He is asked to provide, or authorize VA to obtain, any and all non-duplicative treatment records pertaining to his condition.  All efforts to obtain any and all identified records must be fully documented in the claims file.

2.  The RO should notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service boils.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  Schedule the Veteran for an appropriate VA examination to determine nature and etiology of the claimed boils.  If at all possible, the examination should be scheduled during a period of flare-up.  See Ardison, 6 Vet. App. at 408; see Voerth, 13 Vet. App. at 123. The claims folder must be made available and reviewed by the examiner. 

In offering an assessment of whether the Veteran actually has boils and its likely onset and etiology, the examiner should note that the Board finds competent and credible the Veteran's account as to the onset and chronicity of his boils.  Therefore, in commenting on the etiology and onset, the examiner must acknowledge and discuss the Veteran's competent and credible lay report regarding the onset and recurrence of his boils.

4.  Then readjudicate the appeal.  If the benefit sought on appeal remains denied, the RO should provide the Veteran and his representative a supplemental statement of the case (SSOC), and provide the Veteran an opportunity to respond.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


